Citation Nr: 1136558	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  04-23 007	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the calculated amount of $271,542.83, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 decision issued by the Committee on Waivers and Compromises (COWC) at the Muskogee RO, which denied the Veteran's request for waiver of the recovery of an overpayment of compensation benefits as a matter of law based on a finding of bad faith.  The review of the evidentiary record indicates that some of the assessed overpayment in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider the entire overpayment in the calculated amount of $271,542.83.  In 2005, jurisdiction over the Veteran's claim file transferred to the Atlanta RO.

In May 2011, the Veteran and his current spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Atlanta RO; a copy of the transcript is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In light of the Board's decision and the discussion in the remand portion of this decision, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation benefits, in the calculated amount of $271,542.83, is not precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 2002); 38 C.F.R. § 1.964(a)(2) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) do not apply to a claim for waiver of recovery of an overpayment.  The Court also observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).

II. Background

In an October 1981 rating decision, the Muskogee, Oklahoma RO (Muskogee RO) recharacterized the Veteran's service-connected psychiatric disorder from schizophrenia with schizoid antisocial personality trait to manic depressive psychosis, manic type, and assigned a 100 percent schedular rating, effective December 4, 1980.  Since then, this rating has remained unchanged and may not be reduced.  38 C.F.R. § 3.951(b) (2010).  

On April 21, 1986, a VA Form 21-686c, Declaration of Status of Dependents, was received by the Muskogee RO, showing that he had married A. M. M. on April 11, 1986.  In a June 19, 1986 letter, the Muskogee RO provided notice to the Veteran that his benefits had been increased due to adding a dependent spouse to the award.  On November 14, 1986, a VA Form 21-686c, Declaration of Status of Dependents, was received by the Muskogee RO, showing that his daughter, O. R., was born on September [redacted], 1986.  In a January 6, 1987 letter, the Muskogee RO provided notice to the Veteran that his benefits had been increased by adding a dependent child to the award.  

On May 9, 1988, the Muskogee RO received certified documents from the Comanche County District Court, showing that the Veteran had been convicted of a felony offense and had been sentenced to be incarcerated for seven years on February [redacted], 1988, and that he was divorced.  

In a May 24, 1988 letter to the Veteran at his last [redacted] address of record, VA proposed to reduce his compensation benefits to a 10 percent rate ($71), effective from the 61st day of his incarceration (that is, April 16, 1988).  The Veteran was given 60 days to respond.

On June 30, 1988, the Veteran's response to the May 1988 notice letter was received, in which he confirmed that he and his wife were divorced on January [redacted], 1988, shortly before he was incarcerated and he had been ordered by the court to pay his ex-wife $236 per month in child support and $200 per month in temporary alimony to enable his ex-wife to pay off bills they had accrued on credit cards during their marriage.  He, in essence, requested that his VA compensation be apportioned to his ex-wife for her support and that of their child and so his father, who had co-signed loans for him, could be repaid.  

In a July 28, 1988 letter in response addressed to the Veteran at the Joseph Harp Correctional Center, the Muskogee RO reiterated that VA was required to reduce his compensation award to 10 percent based on his incarceration, asked him to furnish a certified copy of his divorce decree and to complete an enclosed VA Form 21-686c indicating who had custody of his child, notified the Veteran that his dependents could file a claim requesting an apportionment be established, and indicated that his father had not been established as a dependent and to have his father complete an enclosed VA Form 21-509, Statement of Dependency of Parent(s), along with a certified copy of the Veteran's birth certificate showing the names of both parents.  

In an August 12, 1988 letter to the Veteran sent to the same address to which the May 1988 proposed reduction notice letter was sent to former [redacted] address, and not to his last address of record, the Muskogee RO notified him that VA had reduced his compensation award to 10 percent based on his incarceration, effective April 16, 1988, that his adjustment resulted in an overpayment of benefits, that he would be notified shortly of the exact amount of the overpayment and be given information about repayment, and gave him notice of his appellate rights.  In a letter dated the same day and addressed to the same address, the Muskogee RO indicated that the amount of the overpayment was $5,190.50 and of his right to request a waiver and to request a hearing.

On August 30, 1988, the Veteran indicated that he was constantly receiving letters from his ex-wife and family informing him of debts they could not pay because he was no longer receiving his VA compensation at the 100 percent rate and requested a waiver, noting that the reduction in his compensation caused undue hardship and psychological stress to his father and himself and prevented him from meeting court-ordered child support and alimony payments.

In a September 22, 1998 letter to the Veteran sent to the former [redacted] address to which the May 1988 proposed reduction notice letter was sent, and not to his last address of record, the Muskogee RO acknowledged receipt of the Veteran's request for a waiver of the overpayment and asked him to complete an enclosed VA Form 4-5655, Financial Status Report (FSR), and return it within ten days.

On September 17, 1988, the Veteran's father submitted a request at the [redacted] VA outpatient clinic, requesting that the Veteran's daughter, O. R., receive an apportionment of the Veteran's compensation, as he was currently incarcerated.

In an October 11, 1988 letter addressed to the Veteran at the Joseph Harp Correctional Center, the Muskogee COWC denied the Veteran's waiver request, finding that he was shown to be less than materially at fault in the creation of the overpayment, noting that, in the absence of a FSR, the COWC was unable to determine if it would be against equity and good conscience to require payment of the debt.  The COWC added that to have his waiver request reconsidered that he needed to complete and return a FSR within ten days.  The COWC also reiterated that the Veteran's ex-wife could apply for an apportionment of his benefits in order to support their child.  The Muskogee RO stated further that they would notify her of the right to apply for apportionment.  [Parenthetically, it was not until November 15, 1988 that the Muskogee RO notified the Veteran's ex-wife that she had the right to apply for an apportionment of the Veteran's benefits on their child's behalf and that such request must be in writing.]. 

On October 13, 1988, a completed FSR was received from the Veteran, along with a letter, in which the Veteran stated that, since his letter was addressed to his former [redacted] address and not to the correctional institution, he had not received it until after the 10-day period for submission of his FSR had lapsed and that he had spoken to a VA counselor on September 6, 1988, who informed him it was "ok" and just to fill the form out as soon as possible.

In an October 20, 1988 letter addressed to the Veteran at the Joseph Harp Correctional Center, the Muskogee RO indicated that VA would begin withholding his compensation benefits, effective December 1, 1988, until the overpayment was recovered. 

On November 1, 1988, the Muskogee COWC reconsidered the Veteran's waiver request and granted it.  

However, the next notice sent by the Muskogee RO dated November 16, 1988 and addressed to his former [redacted] residence indicated that his pension award had been adjusted to 10 percent ($71), effective April 16, 1988, due to his January 1988 divorce and provided him with his appellate rights.  (Emphasis added).  The same day, the Muskogee RO received the Veteran's ex-wife's request for an apportionment of the Veteran's compensation, enclosing documents relating to court-ordered child support and alimony and indicating that she had not received any payments from the Veteran since August 1988 and that he had missed some earlier payments.

In a response to the November 16, 1988 notice letter reducing his compensation to 10 percent, effective April 16, 1988, the Veteran reiterated that reduction of his benefits and repayment would cause a definite financial burden and that he wanted to continue to appeal the reduction.  This letter was received by VA on November 29, 1988.

In a December 15, 1988 letter sent to his former [redacted] residence, the Muskogee RO notified that Veteran that he would be paid $73 as of December 1, 1988.

In a December 29, 1988 response, the Muskogee RO asked the Veteran's ex-wife to complete and return a FSR within 60 days.  The same day, the Muskogee RO notified the Veteran of his ex-wife's apportionment request, but again sent the notice to the Veteran's former [redacted] address and not to the correctional institution.

In a January 12, 1989 letter addressed to the Veteran at the Joseph Harp Correctional Center, the Muskogee RO informed the Veteran of the COWC's waiver of the $5,190.50 overpayment, while simultaneously informing him of the creation of a new overpayment from February 1, 1988 through April 15, 1988, due to his January 1988 divorce.  It is unclear whether the new debt was $1,554, $1,496 or $145.

Later, in January 1989, both the Veteran and his ex-spouse provided information regarding their current income, debts and monthly expenses.

On November [redacted], 1989, the Muskogee RO received a copy from the Veteran of his Institutional Certificate of Discharge from confinement at the Joseph Harp Correctional Center on October 31, 1989, asking that his disability compensation be reinstated.  

In a December 6, 1989 letter, the Muskogee RO notified that Veteran that his VA compensation had been reinstated, effective October 31, 1989, to include benefits for his child.  In a May 1, 1995 letter, the Muskogee RO reiterated that the Veteran was responsible for reporting any changes in dependents and asked him to complete a Status of Dependents Questionnaire and return it within 60 days.  The form was completed and received on June 9, 1995.

On January 14, 2003, the Muskogee RO received a VA Form 21-686c, reflecting that the Veteran had married M. C. on September [redacted], 2002.

In a February 19, 2003 letter, addressed to his former residence in [redacted], Oklahoma, the Muskogee RO asked the Veteran to complete another VA Form 21-686c and to provide a complete martial history related to his marriage to M. C.

In a VA Form 119, Report of Contact, dated March 18, 2003, the Veteran informed the Muskogee RO that: (1) he had been on supervised probation as of May 27, 1987; (2) he had been incarcerated on March [redacted], 1988; (3) he had been on supervised probation as of October 31, 1989; (4) he had been incarcerated on January [redacted], 1990; (5) he had been on supervised probation as of May 14, 1991; (6) he had been incarcerated on June [redacted], 1991; (7) he had been on supervised probation as of March 26, 1993; (8) he had been incarcerated on November [redacted], 1993; and (9) he was released on November [redacted], 1998.  A search of the Federal Bureau of Prisons (FBOP) website, performed the same day, revealed that a person named "[redacted]" had been released from incarceration on November [redacted], 2000.  A search of the Oklahoma Department of Corrections (ODOC) website, the next day, revealed that the Veteran had been incarcerated from March [redacted], 1988 to January 15, [redacted].  

In a March 19, 2003 letter sent to the Veteran at his [redacted] address, the Muskogee RO proposed to reduce his compensation benefits to a 10 percent rate ($76), because they had been informed that he had been incarcerated beginning January [redacted], 1990, June [redacted], 1991 and November [redacted], 1993 and was released from the ODOC on November [redacted], 1998 and from the FBOP on November [redacted], 2000.  The Veteran was given 60 days to respond.

In a March 20, 2003 administrative decision, the Muskogee RO denied entitlement to spousal benefits for M. C. for the Veteran's failure to return the evidence requested in their February 19, 2003 letter.

In an April 11, 2003 letter sent to the Veteran at his [redacted] address, the Muskogee RO informed the Veteran that it had included additional benefits for his spouse and child effective as of October 1, 2002.  This letter shows that the Veteran's compensation payments were calculated at the 100 percent schedular rating.

In a July 2003 audit, the Muskogee RO indicated that the Veteran had been overpaid $426, 334.83 in compensation benefits from March 14, 1990 through June 30, 2003.  

In a September 18, 2003 letter sent to the Veteran at his [redacted] address, the Muskogee RO notified him that his benefits had been reduced because VA had been informed that he had been incarcerated and that full benefits may be restored as of the date of release from prison if notice of release is received within one year of the release date; otherwise, as of the date of receipt of the notice.

On October 16, 2003, the Muskogee RO received the Veteran's request for a waiver of his debt because repayment would cause an excessive hardship, along with a FSR.

On November [redacted], 2003, the COWC at Muskogee RO denied the Veteran's request for a waiver of the $271,542.83 overpayment, finding that the Veteran had acted in bad faith by failing to inform VA the he was incarcerated in January 1990.  In that decision, the COWC noted that the Veteran "was incarcerated January [redacted], 2000. 2001" and his benefits were reduced, effective July 26, 2001, which reduction created an overpayment of $28,152.83.  Then an out-of-system adjustment was made, creating an increase of $243,390.00 for a total debt of $271,542.83.

On March [redacted], 2004, the Veteran filed a notice of disagreement with the COWCs November 2003 denial of his waiver request, indicating that it was reported to VA that he was currently in prison during the middle of 2002, but he maintained that he had been out of prison for five years having been released in 1998.  On the same day, the Muskogee RO received the Veteran's request for reconsideration of the denial of his waiver dated March 8, 2004.

On March 18, 2004, the Muskogee RO received a copy from the Veteran of his release sheet from Comanche County Jail, showing that he was incarcerated from November [redacted], 2003 to March [redacted], 2004.  The Veteran had a new address in [redacted].

In a March 24, 2004 letter sent to the Veteran's old [redacted] address, the Muskogee RO indicated that VA was paying him an incorrect monthly amount of $154, which was being applied to his current debt.  They proposed to reduce his benefits to $106.00, effective May 1, 2003, because they were only allowed to pay him the monthly compensation rate of 10 percent as he remained incarcerated.  

In a March 30, 2004 letter sent to the Veteran's new [redacted] address, the Muskogee RO stated that they had reconsidered the proposed reduction in compensation and that, based on the certificate of release from the Comanche County Sheriff's office showing his release on March [redacted], 2004, his compensation would be increased to full from the date of release.  In a letter dated the same day, the Muskogee RO informed the Veteran's former wife that they were continuing her apportionment for the Veteran's child.  

In an April 13, 2004 letter, the Muskogee RO amended his disability compensation payments, effective March [redacted], 2004, the date of release the Veteran's release from prison.

In a statement received April 14, 2004, the Veteran indicated that VA had reduced his compensation on October 1 because they believed that he had been convicted of a felony, but he had only been charged with, but not convicted of a felony, as shown by documentation from the Sheriff's office.

On a VA Form 119 dated May 19, 2004, the Muskogee RO confirmed the Veteran's incarceration dates from November 2003 to March 2004 and that he had no conviction on the charge.  In a May 14, 2004 response sent to the Veteran at his new [redacted] address, the Muskogee RO indicated that his compensation had been adjusted on September 10, 2003, retroactive to March 14, 1990 because records showed that the Veteran was incarcerated on a felony conviction on January [redacted], 1990 and that his compensation would remain unchanged until receipt of his certificate of release from the Comanche County Detention Center for his last incarceration.

In a May 20, 2004 response, the Muskogee RO indicated that there was insufficient evidence to allow reconsideration.  

On June 14, 2004, a VA Form 9, Appeal to the Board of Veterans' Appeals, was received from the Veteran, indicating that he did not act in bad faith as he did not know about the law to stop his compensation while in prison as he suffers from a 100-percent mental disability, and maintained that the overpayment was too high due to the alleged dates of incarceration.  

On July 12, 2004, the Muskogee RO received a copy of the ODOC certificate of release, showing the Veteran's release was on November [redacted], 1998.

In a September 13, 2004 letter to the Veteran, the Muskogee RO amended the Veteran's disability compensation, effective November [redacted], 1998.  In a letter dated three days later, the Muskogee RO indicated that his action had reduced the amount of overpayment of benefits paid to the Veteran and that he would receive an additional letter informing him of the new amount.

A May 18, 2005 Offender Lookup printout revealed that the Veteran had been convicted of another felony on August [redacted], 2004, and that his incarceration began on January [redacted], 2005.  

On July 19, 2005, the Muskogee RO received notice from the Veteran that he was incarcerated and requested that the remainder of his compensation be sent to his wife, M. C., in Atlanta, Georgia.

On September 27, 2005, the Atlanta RO received a request for a special apportionment from the Veteran's wife.  

In an October 17, 2005 letter sent to the Veteran at the Great Plains Correctional Center, the Muskogee RO indicated that it had informed him in a June 23, 2005 letter that he was proposing to reduce his compensation benefits due to his incarceration.  [Parenthetically, this letter is not in the claims file.].  The current letter stated that the Veteran's benefits would be reduced to $106.00, effective October 31, 2004, because he was incarcerated.  The next day, the Veteran asked that his address of record be changed to that for his wife in Atlanta.

It was not until March 29, 2006, that the Muskogee RO requested additional evidence in support of his wife's claim for a special apportionment.

On April 18, 2006, the Veteran's wife submitted some information regarding her income and expenses.  This information was not received by the Muskogee RO until August 10, 2006.
 
In an April 21, 2006 letter sent to the Veteran at the Great Plains Correctional Center, the Muskogee RO informed him that his compensation had been reduced to $106.00 as of October 31, 2004 due to his incarceration.  

In a June 21, 2006 letter, the Muskogee RO denied his wife's special apportionment claim for failure to furnish the income and asset information that was requested in March 2006.

On July 13, 2006, the Debt Management Center in St. Paul, Minnesota received a FSR from the Veteran, which was construed as a waiver request for $42,192 as Veteran was only eligible for waiver on the increased amount dated April 27, 2006, noting that the first demand letter was sent April 27, 2006 (this letter is not in the claims file).

On July 21, 2006, the Veteran's representative requested reinstatement of the Veteran's compensation as he was no longer incarcerated.  This request was accompanied by documentation showing that the Veteran was released on July [redacted], 2006.

In a September 12, 2006 letter, the Muskogee RO informed the Veteran's wife that it had denied her special apportionment claim for failure to show need, noting that the Veteran was no longer incarcerated.

In an April 27, 2007 letter, the Muskogee RO requested additional evidence in support of his wife's claim for a special apportionment.  The same day, the Muskogee RO notified the Veteran of his ex-wife's apportionment request, but again sent the notice to the Veteran's newest [redacted] address.

On July 5, 2007, the Veteran's wife provided some income/expense information in response to the April 2007 Muskogee RO letter.

A July 17, 2007, VA Form 119, reflects that the Comanche County Detention Facility confirmed that the Veteran was incarcerated from May [redacted], 2004 until his release to federal authorities on January [redacted], 2005.

In July 24, 2007 letters to the Veteran and his wife, M. C., the Muskogee RO informed them that it had granted her a special apportionment of $139.00 per month and informed them of their appellate rights.

In a statement received on January 23, 2008, from Congressman Cole's office, the Veteran alleged administrative error in the Muskogee RO's computation of the debt, claiming that it was inaccurate by 7 to 8 years, that VA compensation was denied to his wife from 2003 to 2006 and that the amount of repayment per month of $1,200.00 was excessive, and seeking a hardship waiver to reduce the amount of debt repaid each month to $400.00.  In a response the same day, the Muskogee RO indicated that the Veteran's current balance was $232,613.60 and that the $1,200.00 monthly repayment was not excessive for such a large overpayment balance.

On August 4, 2008, the Muskogee RO received a letter from the Veteran providing his new address in Atlanta and enclosing an incomplete copy of his divorce decree from M. C. on June [redacted], 2008.

In a VA Form 119, Report of Contact, dated January 21, 2009, the Veteran reported that he had gone to the Atlanta RO and submitted a copy of his divorce decree to remove his wife, M. C., from his benefits again in October 2008; however, she was still receiving a check.  This document showed an Atlanta address for the Veteran.

In a March 2009 audit, the Atlanta RO indicated that the Veteran had been overpaid $278,727.00 in compensation benefits from January 1, 1990 through March 31, 2003.

In a November 18, 2009 letter to the Veteran's ex-wife, M. C., the Atlanta RO informed her that they were proposing to stop her special apportionment.  A December 30, 2008 VA Form 119 reflects that M. C. stated that she had no knowledge of a divorce from the Veteran.  She reaffirmed her contentions in a letter received by the Atlanta RO on April 30, 2010.

In a March 2010 letter to the Veteran at his Atlanta address, the Atlanta RO informed him that the special apportionment to M. C. had been terminated.

On July 21, 2009, the Veteran's representative submitted copies of documentation on the Veteran's prison releases and a current FSR and requested that his debt be reduced accordingly.  These records revealed that the Veteran was incarcerated initially as of June [redacted], 1990, that he was listed as an escapee on September [redacted], 1994, and that his final discharge was on November [redacted], 1998.

At a May 25, 2011 Travel Board hearing, the Veteran provided a new Atlanta address.  The Veteran testified that when he first entered incarceration in 1987 that he requested an apportionment for his daughter in 1987 but no apportionment was started by VA.  He indicated that he sent a FSR to the Muskogee RO while he was incarcerated.  The Muskogee RO eventually started an apportionment to his daughter, but VA ignored his letters and the Veteran's representative maintains that the apportionment should have been started much earlier and if it had been most of the debt would have waived a long time ago.  The Veteran indicated that he timely informed VA of his divorce from M. C., but it was nearly three years before VA took M. C. off his compensation, so he ended up with even more debt.  Basically, the Veteran asserts that each time his status changed he promptly notified VA, VA failed to send notice to the correct address, VA failed to take prompt action, and that it was VA's failure to take prompt action that created the large debt.  The Veteran was unemployed at the time of the hearing and maintained that he could be homeless at any time since he has no money.

III. Analysis

The appellant's request for waiver of the recovery of an overpayment of compensation benefits was denied as a matter of law based on a finding of bad faith.  In this regard, the recovery of indebtedness may not be waived if there exists an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining such waiver.  38 U.S.C.A. § 5302(c).

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall receive the rate of compensation of 10 percent payable beginning on the 61st day of incarceration.  All or part of the compensation not paid to the Veteran may be apportioned to the Veteran's spouse, child, or children on the basis of individual need.  38 U.S.C.A. §§ 1114 (a), 5313 (West 2002 & Supp. 2010); 38 C.F.R. § 3.665 (2010).

As noted above, the appellant's waiver claim was denied by the Committee based on a finding of "bad faith."  It appears that the appellant's failure to notify VA immediately of his incarceration in January 1990 and subsequent incarcerations until his release in November 1998 and a supposed further release from federal incarceration in 2000 was the basis for such finding.  The term "bad faith" has been clarified by the Court as involving "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  Richards v. Brown, 9 Vet. App. 255, 257 (1996); see also 38 C.F.R. § 1.965(b) (2004).  The Court made it clear that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage.  A mere negligent failure to fulfill a duty or contractual obligation is not an appropriate basis for a bad faith determination.  Richards, 9 Vet. App. at 257.

After reviewing the facts of this case, the Board is unable to find that there was the necessary intent on the appellant's part to take unfair advantage.  While the appellant was remiss in reporting his various incarcerations, the record does not support a finding that he intentionally sought an unfair advantage.  The Board is unable to find such intent in this case, where the Veteran is rated 100 percent for service-connected manic depressive psychosis, manic type (formerly characterized as schizophrenia with schizoid antisocial personality trait).  This is especially so here, where it appears that part of the time period of incarceration used to calculate the overpayment includes time for a different "[redacted]" who was incarcerated by the FBOP in 2000.  Accordingly, there is no statutory bar to waiver of recovery of the assessed overpayment of compensation benefits.


ORDER

Waiver of recovery of an overpayment of disability benefits, in the calculated amount of $271,542.83, is not precluded as a matter of law.  To this extent, the appeal is granted, subject to the following remand.


REMAND

As noted above, part of the debt appears to be for alleged incarceration of the Veteran by the FBOP in 2000.  In this regard, the Board points to the November 2003 COWC's decision in which the COWC noted that the Veteran "was incarcerated January [redacted], 2000. 2001" and that his benefits were reduced, effective July 26, 2001, which reduction created an overpayment of $28,152.83.  Then an out-of-system adjustment was made, creating an increase of $243,390.00 for a total debt of $271,542.83.  In a June 2004 statement, the Veteran maintained that the overpayment was too high due to the "alleged" dates of incarceration.  This statement, along with others made by the Veteran may be construed as raising the issue of the validity of the assessed overpayment.  As such, he maintains that some of the overpayment was the result of administrative error on the part of the VA.  The Board notes that a thorough review of the record reflects that the Veteran's incarcerations have all been through the ODOC, and none through the FBOP.  

The Court has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As such, the Board believes that further action by the COWC to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review.  In particular, the Board finds that VA should contact the ODOC, give them the Veteran's name, date of birth, and Social Security Number (SSN), and ask them to provide the actual dates of incarceration for the Veteran between January 1, 1990 and March 31, 2003 and to indicate for each incarceration whether such incarceration was due to conviction for a felony and, if so, what.  VA should also contact the FBOP, give them with the Veteran's name, date of birth, and Social Security Number (SSN), and ask them to provide the actual dates of incarceration for the Veteran between November [redacted], 1998 and March 31, 2003 and to indicate for each incarceration whether such incarceration was due to conviction for a felony and, if so, what.  In particular, VA should verify whether it was the Veteran and not another "[redacted]" who was released from the FBOP on November [redacted], 2000.  

Review of the evidentiary record indicates that some, if not all, of the assessed indebtedness in question may have been recouped.  Consequently, if any part of the debt is determined to be valid, an audit in the record showing how the debt was calculated and indicating the amount of any repayments should be done and sent to the Veteran and his representative.  Moreover, the Veteran should be asked to submit an updated FSR; his most recent FSR was received in July 2009.

The Board also notes that there is no copy of the letters from the VA Debt Management Center (DMC) informing the Veteran of the amount of his indebtedness.  On remand, VA must obtain copies of all available records related to the matter on appeal to include copies of any DMC letters notifying the Veteran of the amount of the overpayment(s) incurred and his right to request a waiver, a copy of his waiver request, and set forth a written paid and due audit of the Veteran's compensation benefits for the period of the overpayment.  

Accordingly, further appellate consideration will be deferred and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all available records related to the matter on appeal held by the VA DMC, to include a copy of any letter to the Veteran notifying him of the amount of any overpayment incurred and his right to request a waiver, and any correspondence received from the debtor in response to any DMC notice of indebtedness and right to request waiver, to include any FSR.  

If a copy of the initial, and any subsequent, DMC letter informing the Veteran of the debt and his right to request waiver cannot be located, VA should, to the extent possible, obtain from the DMC: (1) verification in the form of a signed, written certification from the DMC identifying the date of dispatch of the initial notice of indebtedness and right to request waiver, and when and where it was sent and whether it was returned as undeliverable; and (2) a printout of the screen from the Centralized Accounts Receivable Online System (CAROLS) that reflects the date of dispatch of the DMC's initial, and any subsequent, notice to the Veteran with a statement that explains the details of the screen and a copy of the type of form letter sent to the Veteran.

All records and responses received should be associated with the claims file. 

2.  Contact the ODOC and ask the ODOC to provide the actual dates of incarceration for the Veteran between January 1, 1990 and March 31, 2003 and to indicate for each incarceration whether such incarceration was due to conviction for a felony and, if so, what.  Also contact the FBOP and ask the FBOP to provide the actual dates of incarceration for the Veteran between November [redacted], 1998 and March 31, 2003 and to indicate for each incarceration whether such incarceration was due to conviction for a felony and, if so, what.  In particular, VA should verify whether it was the Veteran and not another "[redacted]" who was released from the FBOP on November [redacted], 2000.  When contacting the ODOC and the FBOP, provide them with the Veteran's name, date of birth, and Social Security Number (SSN).  

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, the COWC should then adjudicate the Veteran's challenge of the validity (and amount) of the debt at issue.  Such decision should include a discussion of the Veteran's assertions and testimony.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  If it is determined that the debt was properly created, provide to the Veteran and his representative both notice of the denial and of the Veteran's appellate rights.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected.  While the VA must afford the Veteran the appropriate time period in which to respond, he should perfect an appeal as to the denial of any claim with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

4.  Thereafter, if an overpayment is found to have been properly created, the Veteran and his representative should be allowed an opportunity to submit additional evidence pertinent to the Veteran's request for waiver of recovery of the assessed overpayment, including a complete FSR, citing all current income, expenses, and assets.

5.  After the actions requested above have been completed, refer the case to the COWC to review the record and reconsider the Veteran's request for waiver and determine whether such a waiver is warranted in light of all pertinent evidence and legal authority.  Such decision should include a discussion of the Veteran's assertions and testimony.  A formal, written record of the COWC's decision should be prepared and placed in the claims file.  A statement of the case (SOC) or a supplemental SOC (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

6.  If the COWC's determination is unfavorable to the Veteran and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and whether a waiver is warranted.  This document should further reflect detailed reasons and bases for the decision reached.  When the above development has been completed, the Veteran and his representative should be afforded the opportunity to respond thereto.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


